Citation Nr: 1520937	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 80 percent for two keloid scars from a cyst removal.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to December 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the last adjudication of this appeal, the Veteran submitted additional evidence, to include photographs of the scars in question.  He has asked for RO/AOJ consideration of this evidence.

In addition, the Veteran's substantive appeal indicates that he is satisfied with the current 80 percent rating, but also that he is seeking a "permanent and total" rating.  These statements contradict each other.  The AOJ should clarify with the Veteran the basis of his disagreement.

Lastly, the AOJ should ensure that treatment records are updated.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran the basis of his disagreement.   

2.  Obtain updated VA treatment records. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include addresses the specific basis for the Veteran's disagreement (as clarified pursuant to directive (1).  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




